         Case 1:20-cv-03104-MKD      ECF No. 20    filed 02/17/21   PageID.1327 Page 1 of 3


                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON
 1
                                                                        Feb 17, 2021
 2                                                                          SEAN F. MCAVOY, CLERK




 3                          UNITED STATES DISTRICT COURT

 4                        EASTERN DISTRICT OF WASHINGTON

 5   BEVERLY L. o/b/o JML, a minor                      No. 1:20-CV-03104-MKD

 6   child. 1,                                          ORDER GRANTING
                                                        STIPULATED MOTION FOR
 7                          Plaintiff,                  REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
 8   vs.                                                405(g)

 9   ANDREW M. SAUL,                                    ECF Nos. 17, 19
     COMMISSIONER OF SOCIAL
10   SECURITY,

11                          Defendant.

12            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 19,

13   requesting remand of the above-captioned matter to the Commissioner for

14   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

15   405(g). Attorney D. James Tree represents Plaintiff. Attorney David Burdett

16

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
      Case 1:20-cv-03104-MKD     ECF No. 20     filed 02/17/21   PageID.1328 Page 2 of 3




 1   represents Defendant. The parties have consented to proceed before a magistrate

 2   judge. ECF No. 6.

 3         After consideration, IT IS HEREBY ORDERED that:

 4         1. The parties’ Stipulated Motion for Remand, ECF No. 19, is GRANTED.

 5         2. The above-captioned case be REVERSED and REMANDED to the

 6   Commissioner of Social Security for further administrative proceeding pursuant to

 7   sentence four of 42 U.S.C. § 405(g).

 8         On remand, the parties stipulate that the Appeals Council will instruct the

 9   ALJ to: “Conduct a de novo hearing to reevaluate the claimant’s six domains of

10   functioning and residual functional capacity, if applicable, including consideration

11   of each medical opinion, providing reasons for any domain rated less limited or

12   limitation discounted.” ECF No. 19 at 1.

13         3. Judgment shall be entered for PLAINTIFF.

14         4. Plaintiff’s Motion for Summary Judgment, ECF No. 17, is STRICKEN

15   AS MOOT.

16         5. Upon proper presentation, this Court consider Plaintiff’s application for

17   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

18         The District Court Executive is directed to enter this Order, enter

19   Judgment, forward copies to counsel, and CLOSE THE FILE.

20         DATED February 17, 2021.



     ORDER - 2
     Case 1:20-cv-03104-MKD   ECF No. 20   filed 02/17/21   PageID.1329 Page 3 of 3




 1                            s/Mary K. Dimke
                              MARY K. DIMKE
 2                   UNITED STATES MAGISTRATE JUDGE

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
